Case 8:19-cv-02460-DOC-JDE Document 10 Filed 04/17/20 Page 1 of 1 Page ID #:63



                        UNITED STATES DISTRICT COURT                                     JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 19-02460-DOC-JDE                                     Date: April 17, 2020

 Title: JWANG INVESTMENTS, LLC. V. FEMTOBLANC, INC.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                    Not Present
              Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
             PLAINTIFF:                                   DEFENDANT:
            None Present                                   None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE

        As detailed in Plaintiff’s state court Complaint (Dkt. 1-1) and Defendant’s Notice
 of Removal (Dkt. 1), this action arises out of an unlawful detainer action initiated in
 Orange County Superior Court and removed to this Court. Having considered the
 underlying state court action and Defendant’s Notice of Removal (Dkt. 1), the Court now
 finds that no basis for federal jurisdiction obtains in this matter. Diversity jurisdiction
 does not exist, as the amount in controversy does not exceed $75,000. The case is
 therefore REMANDED to state court.

        The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                  Initials of Deputy Clerk: kd

  CIVIL-GEN
